Citation Nr: 1728380	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-25 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for depressive disorder with anxiety disorder.

2.  Entitlement to an initial rating in excess of 30 percent for asthma with chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1999 to October 2011.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and January 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran most recently underwent VA psychiatric and respiratory examinations in May 2012.  In his September 2013 substantive appeal, the Veteran indicated   that his asthma and COPD have worsened since that time.  In support of this, he submitted treatment records showing new prescriptions and increased dosages of his respiratory medications.  Furthermore, VA treatment records indicate that in July 2013, the Veteran began exhibiting bipolar tendencies and was referred for mental health treatment.  Given that the Veteran's most recent VA examinations were conducted over five years ago, and there is an indication that his disabilities may have worsened since that time, the Board finds that a remand is necessary to provide the Veteran with new VA examinations.  See Green v. Derwinski, 1,       Vet. App. 212, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In September 2013, the Veteran submitted portions of August 2013 mental health treatment records from the Lawton VA Clinic.  The record shows that the RO obtained treatment records from the Oklahoma City VA Health Care System, including the Lawton VA Clinic, from February 2013 through December 2013.  However, those records do not contain any of the Veteran's mental health treatment records.  Therefore, on remand, complete VA treatment records should be associated with the claims file, to specifically include all records of mental health treatment at the Lawton VA clinic.  See 38 § C.F.R. 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses    of any medical care providers who have recently treated his psychiatric and/or respiratory disorders. After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records, to specifically include all mental health treatment records from the Lawton VA Clinic. If any requested records are unavailable, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA mental disorders examination to determine the current severity of his service-connected depressive disorder with anxiety disorder.  The claims file must be reviewed by the examiner.  All indicated testing must be conducted,      and all pertinent symptomatology must be reported.  

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected asthma with COPD.  The electronic claims file must be reviewed by       the examiner.  All indicated testing must be conducted, including pulmonary function studies, and all pertinent symptomatology must be reported in detail. If PFTs are not or cannot be conducted, the examiner must explain why this is so. 

4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished     a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




